UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-6431



BILLY G. ASEMANI,

                Petitioner - Appellant,

          v.


MICHAEL B. MUSKASEY; THE ATTORNEY GENERAL OF THE USA; MICHAEL
CHERTOFF; SECRETARY OF THE DEPARTMENT OF HOMELAND SECURITY,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-cv-
00347-RWT)


Submitted:   October 10, 2008              Decided:   November 6, 2008


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy G. Asemani, a Maryland state prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000) petition.    We have reviewed the record and the district

court’s order and affirm for the reasons cited by the district

court.   Asemani v. Mukasey, No. 8:08-cv-00347-RWT (D. Md. Mar. 11,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -